Citation Nr: 0628382	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-26 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right knee.

2.  Entitlement to service connection for arthritis of the 
left knee.

3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to April 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Indianapolis, Indiana, which in pertinent part, denied 
service connection for degenerative disc of the lumbar spine 
(claimed as back problems), left knee problems including 
arthritis, and right knee problems including arthritis.


FINDINGS OF FACT

1.  Arthritis of the right knee is not shown in service and 
post-treatment records show no arthritis of the right knee 
until 2000; there is no competent medical evidence that 
establishes a relationship between the current arthritis of 
the right knee and service.

2.  Arthritis of the left knee is not shown in service and 
post-treatment records show no arthritis of the left knee 
until 2000; there is no competent medical evidence that 
establishes a relationship between the current arthritis of 
the left knee and service.

3.  Degenerative disc disease of the lumbar spine is not 
shown in service and post-treatment records show no 
degenerative disc disease of the lumbar spine until 2000; 
there is no competent medical evidence that establishes a 
relationship between the current degenerative disc disease of 
the lumbar spine and service.




CONCLUSIONS OF LAW

1.  Service connection for arthritis of the right knee is not 
warranted.   38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).

2.  Service connection for arthritis of the left knee is not 
warranted.   38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).

3.  Service connection for degenerative disc disease of the 
lumbar spine is not warranted.   38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the RO sent VCAA notice in February 2002, eleven months 
before the initial rating decision.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  The RO sent an additional 
VCAA notice in July 2004.  Collectively, the VCAA notices 
comply with all four requirements in 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), in that the letters (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claims; (2) inform the 
claimant about the information and evidence the claimant is 
expected to provide; (3) inform the claimant about the 
information and evidence that VA will attempt to provide on 
her behalf; and (4) request the claimant provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection, but she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claims for service connection of 
arthritis of the right and left knees and degenerative disc 
disease of the lumbar spine, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records unless 
destroyed or unavailable.  The medical evidence is sufficient 
to resolve the issues in this case; there is no further duty 
to provide a medical examination or opinion.  38 U.S.C. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board finds that in 
the absence of any competent evidence of any abnormal 
findings indicative of or attributed to an injury or chronic 
disease, including arthritis of the right or left knee and 
degenerative disc disease of the lumbar spine, during service 
or for many years thereafter, and with no competent evidence 
that suggests a nexus between any of these diseases and any 
remote incident of service, a medical opinion is not 
warranted with respect to the claims for service connection 
for arthritis of either the left knee or the right knee, and 
degenerative disc disease of the lumbar spine.  Id; see also 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); compare 
Duenas v. Principi, 18 Vet. App. 512 (2004).  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to the claims.  Thus, no additional assistance or 
notification to the appellant is required based on the facts 
of the instant case, there has been no prejudice to the 
appellant that would warrant a remand, and her procedural 
rights have not been abridged.  Bernard v. Brown, 4 Vet. App. 
384 (1993).



Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303. Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic disorders, such as arthritis, service 
connection may be granted on a presumptive basis if the 
disease is manifested to a compensable degree within one year 
following service discharge.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2005).

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  her service medical 
records, various records of private treatment, and the 
veteran's contentions as presented in hearing testimony, 
written statements, and argument.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claims.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant).

A review of the record indicates that service connection is 
not warranted for arthritis of the left and right knee, or 
for degenerative disc disease of the lumbar spine.

Arthritis, Left and Right Knees

Establishing "direct" service connection for a disability 
not clearly shown in service requires evidence sufficient to 
show (1) the existence of a current disability; (2) the 
existence of a disease or injury in service; and (3) a 
relationship or connection between the current disability and 
a disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  The pivotal element of proof in 
the veteran's claim is the existence of a disease or injury 
in service, as recent private medical records clearly 
establish a diagnosis of osteoarthritis of both left and 
right knees.  Furthermore, the medical nexus to service also 
depends on the existence of a disease or injury in service.  

The veteran's testimony is to the effect that her knees began 
to bother her in basic training and she complained to 
clinicians about her knees throughout her time in the 
service, including during her separation physical 
examination; but no one ever recorded her complaints or 
evaluated her symptoms.  Her testimony is considered 
competent, insofar as she relates the onset and continuity of 
symptomatology, including pain.  See Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); see also Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  A decision must now be made as to the 
credibility of her lay statement in the context of probative 
medical evidence.  See Rowell v. Principi, 4 Vet. App. 9, 19 
(1993).

While the Board emphasizes that the adjudication of claims 
for benefits under title 38 United States Code is 
nonadversarial, the Board as well as RO adjudicators, are 
clearly charged with the task of making credibility findings.  
See Eddy v. Brown, 9 Vet App. 52 (1996); Meyer v. Brown, 9 
Vet App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994); Elkins v. Gober, 229 F. 3d 1369 (2000); Madden v. 
Brown, 125 F. 3d 1477 (Fed. Cir. 1997), Caluza v. Brown, 7 
Vet. App. 498 (1995).  In this regard, the United States 
Court of Appeals for the Federal Circuit (hereafter Federal 
Circuit) had found that the Board has "the authority to 
discount the weight and probity of evidence in the light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden, 125 F.3d at 1481 (Fed. 
Cir. 1997).  In Caluza, 7 Vet. App. at 510-511 (1995), the 
Court held that credibility can be impeached generally by a 
showing of:  "interest, bias, inconsistent statements, or, 
to a certain extent, bad character."  For oral testimony, a 
hearing officer can consider: "demeanor of the witness, the 
facial plausibility of the testimony, and the consistency of 
the witness testimony and affidavits."  For documentary 
evidence: "A VA adjudicator may properly consider internal 
consistence, facial plausibility, and consistency with other 
evidence submitted on behalf of the veteran."  

The record, as a whole, is inconsistent with the veteran's 
assertion that she experienced knee pain in service and 
voiced complaints, which clinicians inexplicably ignored.  In 
this regard, it is notable that her recent testimony 
described an incident during basic training when her knees 
locked during an inspection and she passed out.  Yet, at the 
time of the veteran's separation physical, she denied any 
history of locked knee and the clinical evaluation of her 
lower extremities was normal.  It is also noteworthy that the 
veteran claimed to have a history of painful and swollen 
joints, but there is no indication, other than the veteran's 
testimony, to associate this history with a knee disability.  
Rather, the medical history of painful and swollen joints is 
duplicative of information she gave during her enlistment 
physical examination eight years earlier, where she also 
endorsed a history of painful and swollen joints.  
Apparently, at the time of her enlistment, the veteran stated 
that she had sprained an ankle during childhood and it became 
swollen.  Evidently, the symptom has recurred on at least one 
occasion, as chiropractic records in 2001 show swelling in 
the ankle as a present complaint.  During her separation 
physical examination, the veteran also reported a history of 
cramps in her legs.  Again, there is no indication that this 
endorsement relates to her knees.  This history, however, is 
consistent with a treatment note from November 1983 that 
reflects her complaint of aching discomfort in her bilateral 
lower legs after running.  The diagnosis associated with 
these complaints was fasciitis or "shin splints".

Regarding post-service treatment of the knees, the veteran's 
testimony was to the effect that she had undergone treatment 
within two years of separating from the service, but all the 
records have been destroyed and she cannot remember the names 
of any of her doctors before 1994.  This is not entirely 
true.  There are records from a general practitioner that are 
dated from October 1990 to 1996, but these records show no 
findings pertaining to the knees at any time.  Other 
treatment records show findings relating to the knees 
beginning in 1994.  Treatment records show complaint of the 
left knee popping in February.  The veteran denied any 
history of injury and she stated the popping began two to 
three weeks before she presented.  All findings upon 
examination, including an x-ray of the left knee, were within 
normal limits except for mild crepitation and some lateral 
shift of the patella.  No diagnostic impression is shown.  In 
July, the veteran complained of right knee pain, which she 
stated she developed six weeks before presenting.  

Treatment notes in 1994 are inconsistent with the veteran's 
testimony regarding a continuity of symptomatology in the 
knees since the time of service.  The Board finds the reports 
in February and July 1994 regarding onset of symptoms to be 
more credible than the veteran's recent testimony in 2004, 
because the information as to her complaints and medical 
history was contemporaneously recorded in 1994 for the sole 
purpose of treatment.  The veteran's testimony, however, was 
proffered in support of a compensation claim and it attempted 
to recall events that allegedly transpired ten or more years 
ago.  It is also notable that in treatment records dated in 
August 2000, notes reflect the veteran's report that she was 
told eight to nine years ago (presumably by a physician), 
that she had no more cartilage in her knees.  Aside from this 
history not constituting competent medical evidence, it is 
wholly inconsistent with contemporaneously recorded findings 
in 1994 that her left knee was within normal limits.  Cf. 
Leshore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).

The veteran's testimony was to the effect that she underwent 
treatment for her knee symptoms within two years of service, 
not one year.  There is no credible evidence of a diagnosis 
of arthritis within one year of her separation.  

In claims regarding service connection, the resolution of 
issues involving medical knowledge, such as diagnosis of 
disability and determination of medical etiology, requires 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Since the record fails to show the 
veteran has the requisite medical training to render a 
competent opinion, her testimony suggesting a nexus between 
her arthritis of the right and left knees and service, is 
insufficient to prove a medical nexus.

In sum, the evidence in this matter does not credibly 
establish arthritis of the left and right knee in service or 
continuity of symptomatology thereof from the time of service 
to the present.  The evidence also fails to establish 
presumptive service connection for arthritis because there is 
no credible evidence of this chronic disability within one 
year of the veteran's separation.  Accordingly, service 
connection is not warranted for arthritis of the left and 
right knees.

Degenerative Disc Disease

A review of the record indicates that service connection for 
degenerative disc disease of the lumbar spine is not 
warranted because there is no injury or disease shown in 
service, or continuity of symptomatology from the time of 
service to the present.  

The veteran's testimony was to the effect that she initially 
experienced back pain during basic training and without 
incurring a specific injury, the pain became worse over the 
years as a result of her engaging in heavy lifting in 
service.  Testimony was also to the effect that her back pain 
necessitated a waiver for the sit-ups requirement of physical 
training.  Service medical records corroborate the veteran's 
testimony that she received a waiver; however, no findings 
pertaining to the low back are shown in association with the 
waiver.  Rather, the record shows a diagnostic assessment of 
muscle spasm of the musculus rectus abdominis.  In this 
regard, the clinician noted that the veteran is able to do a 
full sit-up or the modified version and the associated pain 
ceased when she relaxed.  Consequently, the waiver fails to 
establish an injury or disease of the lumbar spine.  It is 
also notable that the veteran's separation physical 
examination directly contradicts her recent claims that she 
continuously suffered from back pain since basic training.  
The relevant evidence in this regard is a Report of Medical 
History (Standard Form 93), which the veteran filled out in 
conjunction with the examination, certified her responses as 
being "true and complete to the best of her knowledge", and 
to which, she affixed her signature.  It was the veteran's 
position that she was not having recurrent back pain at that 
time, nor had she ever had it.

Post-service, it is significant that the orthopaedic 
physicians, who treated her for knee complaints and other 
disorders between 1994 and 1996, show no findings pertaining 
to the lower back, except for an industrial injury to her 
tailbone (coccyx) in 1996.  It is also noteworthy that the 
veteran signed an application for employee disability 
insurance in February 2001.  The information on the 
application showed subjective symptoms, including pain in the 
back, which resulted from an injury in August 2000.  Only one 
entry in post-service treatment records supports the onset of 
back pain before August 2000, in 1981, and it appears only by 
history in chiropractic notes.  But the history is not 
supplemented by additional comment by the chiropractor and is 
therefore, not competent medical evidence.  Leshore, 8 Vet. 
App. at 409 (1995); Swann, 5 Vet. App. at 233 (1993); Reonal 
v. Brown, 5 Vet. App. at 461 (1993).  While it is not 
inconceivable that the veteran had low back symptomatology 
prior to the alleged on-the-job injury in August 2000, there 
is no evidence, other than the veteran's testimony, to 
substantiate it.  Aside from the treatment of the coccyx 
injury, the first complaints of record pertaining to the low 
back are revealed in physician's notes dated in August 2000.  
It is impossible to ignore the fact that this initial 
treatment coincides with the industrial injury claimed in the 
veteran's workmen's compensation application.  This 
coincidence gains even greater importance in light of the 
record in its entirety, which shows only after August 2000, a 
diagnosis of lumbar radiculitis and probable lumbar 
degenerative disc disease and recurring treatment for the low 
back.  

The veteran's personal opinion that there is a relationship 
between her degenerative disc disease of the lumbar spine and 
her duties in service is not entitled to any probative 
weight, as she is a lay person.  See Layno v. Brown, 6 Vet. 
App. 465 (1994) (A claimant's statements as to nexus are 
entitled to no probative weight).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).

In sum, competent evidence fails to establish degenerative 
disc disease of the lumbar spine in service or within the 
presumptive period of one year after separation.  Competent 
evidence also fails to demonstrate continuity of 
symptomatology attributed to the low back from service to the 
present.  Accordingly, no relationship between degenerative 
disc disease of the lumbar spine and service has been shown 
and service connection for degenerative disc disease of the 
lumbar spine is not warranted.


ORDER

Service connection for arthritis of the right knee is denied.

Service connection for arthritis of the left knee is denied.

Service connection for degenerative disc disease of the 
lumbar spine is denied.



____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


